PER CURIAM.
Appellant was convicted of possession of a controlled substance (Count I) and possession of drug paraphernalia (Count II). On Count I she was sentenced to five and a half years in prison with a three year mandatory minimum and a $50,000 fine. The sentence on Count II was suspended.-
The judgments on Counts I and II are affirmed. The sentence on Count I, which departed from the sentencing guidelines without providing written reasons for the departure, is vacated and this cause is re-. manded for the purpose of resentencing on Count I.
Judgment affirmed, sentence vacated and remanded.
ANSTEAD and .WARNER, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.